—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Knipel, J.), dated April 30, 1999, which denied her motion to enter a judgment upon the defendant’s alleged default in answering, and granted the defendant’s cross motion to dismiss the complaint based on lack of personal jurisdiction pursuant to CPLR 3211 (a) (8).
Ordered that the order is affirmed, with costs.
The plaintiff failed to properly serve the defendant, a resident of the State of Connecticut. Accordingly, the Supreme Court properly granted the defendant’s timely cross motion to dismiss the complaint pursuant to CPLR 3211 (a) (8).
The plaintiff’s remaining contentions are without merit. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.